



EXHIBIT 10.1
EXECUTION VERSION


FORM OF STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) is entered into as of December
20, 2019, by and among Investar Holding Corporation, a Louisiana corporation
(the “Company”), and the purchasers, severally and not jointly, listed on
signature pages hereto (collectively, the “Purchasers” and each, a “Purchaser”).
RECITALS
WHEREAS, the Company is offering for sale to the Purchasers approximately $30.0
million in aggregate subscription amount of its common stock, par value $1.00
per share (the “Shares”), on the terms and subject to the conditions contained
herein.
WHEREAS, the Company has engaged Janney Montgomery Scott LLC as its exclusive
placement agent (“Placement Agent”) for the offering of the Shares;
WHEREAS, each of the Purchasers is an accredited investor as that term is
defined in Rule 501 of Regulation D (“Regulation D”) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”), or a qualified
institutional buyer as that term is defined in Rule 144A promulgated under the
Securities Act (“QIB”);
WHEREAS, the offer and sale of the Shares by the Company is being made in
reliance upon the exemption from registration under Section 4(a)(2) of the
Securities Act and Rule 506(b) of Regulation D promulgated under the Securities
Act; and
WHEREAS, each Purchaser has agreed to purchase from the Company Shares having a
subscription amount set forth on such Purchaser’s signature page hereto in
accordance with the terms, subject to the conditions and in reliance on, the
recitals, representations, warranties, covenants and agreements set forth
herein.
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is acknowledged, the undersigned parties agree as follows:
AGREEMENT
1.DEFINITIONS; INTERPRETATION.
1.1    Defined Terms. In this Agreement, unless the context otherwise requires
or unless otherwise specifically provided in this Agreement:
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any Governmental Entity.
“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates. For purposes of this
definition, “control” when used


1

--------------------------------------------------------------------------------





with respect to any Person has the meaning specified in Rule 12b-2 promulgated
under the Exchange Act; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
“Agency” means the Federal Housing Administration, the Federal Home Loan
Mortgage Corporation, the Farmers Home Administration (now known as Rural
Housing and Community Development Services), the Federal National Mortgage
Association, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture or any other federal or
state agency with authority to (i) determine any investment, origination,
lending or servicing requirements with regard to mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries or (ii)
originate, purchase, or service mortgage loans, or otherwise promote mortgage
lending, including state and local housing finance authorities.
“Agreement” is defined in the preamble.
“Bank” means Investar Bank, National Association, a national banking association
and wholly owned subsidiary of the Company.
“Board of Directors” means the Board of Directors of the Company.
“BHC Act” means the Bank Holding Company Act of 1956, as amended.
“BHC Act Control” is defined in Section 3.43.
“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by law to be
closed.
“Chosen Courts” is defined in Section 7.4.
“Closing” is defined in Section 2.2.
“Closing Date” is defined in Section 2.2.
“Company” is defined in the preamble and will include any successors to the
Company.
“Company Financial Statements” mean (i) the audited financial statements of the
Company for the year ended December 31, 2018; and (ii) the unaudited financial
statements of the Company for the quarters ended March 31, 2019, June 30, 2019
and September 30, 2019.
“Company Reports” is defined in Section 3.9.
“Covered Person” is defined in Rule 506(d)(1) of Regulation D promulgated under
the Securities Act.
“Disclosure Materials” is defined in Section 3.6.
“Disqualification Events” is defined in Section 3.26.
“DTC” means The Depository Trust Company.
“ERISA” is defined in Section 3.38.
“Environmental Laws” is defined in Section 3.15.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.


2

--------------------------------------------------------------------------------





“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Reserve” means the Board of Governors of the Federal Reserve System.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
“Governmental Entity” means, individually or collectively, any arbitrator,
court, governmental body, commission, board, regulatory body, administrative
agency or authority or agency with jurisdiction over the Company or any
Subsidiary of the Company or any of their respective properties, assets or
operations.
“Holder” is defined in Section 5.1(c).
“Indebtedness” is defined in Section 3.3(c).
“Indemnified Party” is defined in Section 6.3.
“Indemnifying Party” is defined in Section 6.3.
“Insurer” means a Person who insures or guarantees for the benefit of the
mortgagee all or any portion of the risk of loss upon borrower default on any of
the mortgage loans originated, purchased or serviced by the Company or any of
its Subsidiaries, including the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral.
“Intellectual Property” is defined in Section 3.28.
“Investor Presentation” means the presentation dated December 2019 prepared by
the Company concerning the offering of Shares described in this Agreement and
the proposed acquisition of Cheaha Financial Group, Inc.
“Knowledge” means the knowledge of such party based on the actual knowledge of
such party’s Chief Executive Officer and Chief Financial Officer or such other
persons holding equivalent offices or individuals performing similar functions.
“Law” is defined in Section 3.18.
“Lien” is defined in Section 3.3(b).
“Loan Investor” means any Person (including an Agency) having a beneficial
interest in any mortgage loan originated, purchased or serviced by the Company
or any of its Subsidiaries or a security backed by or representing an interest
in any such mortgage loan
“Losses” is defined in Section 6.2.
“Material Adverse Effect” means any change or effect that (i) is or would be
reasonably likely to be material and adverse to the condition (financial or
otherwise), results of operations, assets, properties or business of the Company
and its Subsidiaries taken as a whole, or (ii) would materially impair the
ability of the Company to perform its obligations under any of the Transaction
Documents or otherwise materially impede the consummation of the transactions
contemplated by the Transaction Documents; provided, however, that “Material
Adverse Effect” will not be deemed to include the impact of (1) changes in
banking and similar Laws, rules or regulations of general applicability or
interpretations thereof by Governmental Entities, (2) changes in GAAP or
regulatory accounting requirements applicable to financial institutions and
their holding companies generally, (3) changes in general economic or capital
market conditions affecting financial institutions or their market prices
generally and not specifically related to the Company or its Subsidiaries,
including changes in prevailing interest rates, credit availability and
liquidity, currency exchange


3

--------------------------------------------------------------------------------





rates, and price levels or trading volumes in the United States or foreign
securities markets, (4) direct effects of compliance with this Agreement on the
operating performance of the Company or its Subsidiaries, including expenses
incurred by the Company or its Subsidiaries in consummating the transactions
contemplated by this Agreement, (5) the effects of any action or omission taken
by the Company with the prior written consent of each of the Purchasers, or as
otherwise contemplated by this Agreement, (6) changes in global or national
political conditions, including the outbreak, continuation or escalation of war,
hostilities or acts of terrorism (whether declared or undeclared), any national
or international calamity, or any natural disasters, (7) changes in the market
price or trading volume of the common stock of the Company or any other equity,
equity-related, or debt securities of the Company or its Affiliates (it being
understood that the underlying circumstances, events, or reasons giving rise to
any such change can be taken into account in determining whether a Material
Adverse Effect has occurred or would reasonably be expected to occur), and (8)
any failure by the Company or its Subsidiaries to meet any internal or public
projections, forecasts, estimates, or guidance for any period (it being
understood that the underlying circumstances, events, or reasons giving rise to
any such failure can be taken into account in determining whether a Material
Adverse Effect has occurred or would reasonably be expected to occur).
“NASDAQ” means the NASDAQ Global Market.
“OFAC” is defined in Section 3.35.
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Entity) or any other entity or organization.
“Placement Agent” is defined in the recitals.
“Press Release” is defined in Section 5.5.
“Previously Disclosed” with regard to the Company means any information set
forth in, or incorporated by reference into, any filing made by the Company
under the Exchange Act with the SEC.
“Purchaser” or “Purchasers” is defined in the preamble.
“Purchase Price” is defined in Section 2.1.
“Purchaser-Related Parties” is defined in Section 6.2.
“QIB” is defined in the recitals.
“Registration Rights Agreement” means that certain agreement, by and among the
Company and each of the Purchasers, dated as of the date of this Agreement,
providing certain resale registration rights with respect to the Shares under
the Securities Act.
“Regulation D” is defined in the recitals.
“Regulatory Agreement” is defined in Section 3.20.
“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.
“SEC” means the U.S. Securities and Exchange Commission.
“SEC Reports” is defined in Section 3.6.
“Securities Act” is defined in the recitals.


4

--------------------------------------------------------------------------------





“Shares” is defined in the recitals.
“Significant Subsidiary” is defined in Rule 1-02 of Regulation S-X promulgated
under the Exchange Act.
“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding equity interests is directly or indirectly
owned by such Person.
“Transaction Documents” means this Agreement and the Registration Rights
Agreement.
“U.S. Sanctions Laws” is defined in Section 4.16.


1.2    Interpretation. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of like import when used in this Agreement will refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” will mean “including, without limitation.” With respect to
any reference in this Agreement to any defined term, (i) if such defined term
refers to a Person, then it will also mean all heirs, legal representatives and
permitted successors and assigns of such Person, and (ii) if such defined term
refers to a document, instrument or agreement, then it will also include any
amendment, replacement, extension or other modification thereof. All headings
and subheadings used in this Agreement are used for convenience only and are not
to be considered in construing or interpreting this Agreement. Whenever the
context may require, any pronoun includes the corresponding masculine, feminine,
and neuter forms. Further, the parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto, and no presumption or burden of proof
will arise favoring or disfavoring any party hereto by virtue of the authorship
of any provisions of this Agreement.
2.    Purchase; Closing.
2.1    Purchase. On the basis of the representations, warranties, agreements and
covenants herein contained and subject to the terms and conditions herein set
forth, the Company will issue and sell to each Purchaser, severally and not
jointly, and each Purchaser, severally and not jointly, will purchase from the
Company, the number of Shares set forth on such Purchaser’s signature page
hereto, at a purchase price of $23.25 per share (the “Purchase Price”).
2.2    Closing. The closing of the purchase of the Shares by the Purchasers (the
“Closing”) will occur at 10:00 a.m., Central time, on the date hereof at the
offices of the Company, or remotely via the electronic or other exchange of
documents and signature pages, or such other date or location as agreed by the
parties. The date of the Closing is referred to as the “Closing Date.”
2.3    Company Closing Deliverables. In conjunction with and as additional (but
independent) supporting evidence for certain of the covenants, representations
and warranties made by the Company herein, at the Closing, the Company will
deliver or cause to be delivered to each Purchaser each of the following, the
delivery of which will be a condition to the Purchaser’s obligation to purchase
the Shares:
(a)    The Agreement, duly executed by the Company;
(b)    One or more certificates representing the Shares in definitive form (or
facsimile or “.pdf” copies of such certificates for purposes of Closing with the
original certificates to be delivered by the Company or its transfer agent by
overnight delivery on the next Business Day after the Closing Date in accordance
with the written delivery instructions of the Purchaser) or, at the election of
the Purchaser, evidence of the book entry issuance of the Shares, in each such
case, registered in the name of such Purchaser or its nominees in accordance
with Purchaser’s written delivery instructions.
(c)    A certificate of the Secretary of the Company, (i) attaching a certified
copy the Articles of Incorporation of the Company, (ii) certifying as to and
attaching a copy of the current Bylaws of the Company, and


5

--------------------------------------------------------------------------------





(iii) certifying as to and attaching a copy of the resolutions of the Board of
Directors authorizing the issuance of the Shares and the execution, delivery and
performance of the Transaction Documents;
(d)    A certificate of the Chief Executive Officer and Chief Financial Officer
of the Company representing, warranting and certifying that (i) the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date, as though made on and as of such date
(except for such representations and warranties that speak as of a specific
date), and (ii) the Company has performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;
(e)    A good standing certificate of the Company issued by the Secretary of
State of the State of Louisiana;
(f)    An incumbency certificate of the Secretary of the Company certifying the
names of the officer or officers of the Company authorized to sign the
Transaction Documents, together with a sample of the true signature of each such
officer;
(g)    An opinion of counsel to the Company, dated as of the Closing Date,
substantially in the form of Exhibit A attached hereto and addressed to the
Purchasers; and
(h)    The Registration Rights Agreement, duly executed by the Company.
2.4    Purchaser Closing Deliverables. In conjunction with and as additional
(but independent) supporting evidence for certain of the covenants,
representations and warranties made by each Purchaser herein, at the Closing,
each Purchaser, severally and not jointly, will deliver or cause to be delivered
to the Company each of the following, the delivery of which will be a condition
to the Company’s obligation to issue the Shares to the Purchaser:
(a)    The Agreement, duly executed by such Purchaser;
(b)    The full amount of the Purchase Price for the Shares being purchased
hereunder by such Purchaser, in immediately available funds, by wire transfer to
an account designated by the Company;
(c)    The Registration Rights Agreement, duly executed by such Purchaser; and
(d)    A fully completed and duly executed Accredited Investor Questionnaire in
the form attached hereto as Exhibit B.
3.    Representations and Warranties of the Company.
The Company represents and warrants to each Purchaser as of the date hereof as
follows:
3.1    Organization and Authority. The Company has no direct or indirect
Significant Subsidiaries, except as set forth in Exhibit 21 to the Company’s
Annual Report on Form 10-K for the year ended December 31, 2018. Each of the
Company and its Subsidiaries is a corporation, bank or other entity duly
organized, validly existing and good standing under the Laws of the jurisdiction
of its incorporation or organization, is duly qualified to do business and is in
good standing as a foreign corporation or other entity in all other
jurisdictions where its ownership or leasing of property and assets or the
conduct of its business requires it to be so qualified except where any failure
to be so qualified would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and has the corporate or other
organizational power and authority to own its properties and assets and to carry
on its business as it is now being conducted. The Company is duly registered as
a bank holding company under the BHC Act and applicable state Laws.
3.2    Company Subsidiaries. The Company owns, directly or indirectly, all of
the capital stock and other comparable entity interests of each Subsidiary of
the Company free and clear of any and all Liens, and all of the issued


6

--------------------------------------------------------------------------------





and outstanding shares of capital stock or comparable equity interests of each
Subsidiary are validly issued and fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities, except to
the extent provided in 12 U.S.C §55. The Bank is the only banking Subsidiary of
the Company, and the deposit accounts of the Bank are insured by the FDIC up to
the fullest extent permitted by the Federal Deposit Insurance Act, as amended,
and the rules and regulations of the FDIC thereunder, and all premiums and
assessments required to be paid in connection therewith have been paid when due
(after giving effect to any applicable extensions). The Company beneficially
owns all of the outstanding capital securities and has sole control of the Bank.
3.3    Authorization; No Conflicts; No Default.
(a)    The Company has the corporate power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and to
perform its obligations thereunder. The execution, delivery and performance of
the Transaction Documents by the Company and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the Company. No further corporate action is
necessary or required by the Company, the Board of Directors or the Company’s
shareholders for the execution and delivery by the Company of the Transaction
Documents, the performance by it of its obligations thereunder or the
consummation by it of the transactions contemplated thereby. Each of the
Transaction Documents has been duly and validly executed and delivered by the
Company and, assuming due authorization, execution and delivery by each
Purchaser, is the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar Laws of general applicability relating to or
affecting creditors’ rights or by general equity principles (whether applied in
equity or at law).
(b)    Neither the execution, delivery or performance by the Company of the
Transaction Documents, nor the consummation by the Company of the transactions
contemplated thereby, nor compliance by the Company with any of the provisions
hereof or thereof, will (i) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or result in the loss of any benefit or creation of any right on the part of
any third party under, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any lien,
charge, adverse right or claim, pledge, covenant, title defect, security
interest and other encumbrance of any kind (“Lien”) upon any of the properties
or assets of the Company or any Subsidiary of the Company, under any of the
terms, conditions or provisions of (1) the articles of incorporation, charter or
bylaws (or similar governing documents) of the Company or any of its
Subsidiaries or (2) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which it may be bound, or to which the
Company or any of its Subsidiaries, or any of the properties or assets of the
Company or any of its Subsidiaries may be subject, or (ii) violate any Law or
regulation applicable to the Company or any of its Subsidiaries or any of their
respective properties or assets, except in the case of clauses (i)(2) and (ii)
of this paragraph for such violations, conflicts and breaches as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(c)    None of the Company, the Bank or any other Subsidiary of the Company is
in violation or default (i) of any provision of its articles of incorporation,
charter or bylaws (or similar governing documents), or (ii) in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any indenture or other agreement creating,
evidencing or securing Indebtedness of any kind or pursuant to which any such
Indebtedness is issued, or other agreement or instrument to which the Company,
Bank or any other Subsidiary of the Company is a party or by which the Company,
the Bank or any other Subsidiary of the Company or their respective properties
may be bound or affected, except, in the case of clause (ii), only such defaults
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect. For purposes of this Agreement, “Indebtedness” means:
(1) all items arising from the borrowing of money that, according to GAAP as in
effect from time to time, would be included in determining total liabilities as
shown on the consolidated balance sheet of the Company; and (2) all obligations
secured by any Lien in property owned by the Company whether or not such
obligations will have been assumed; provided, however, Indebtedness will not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of the Company’s or the Bank’s business (including, without
limitation, federal funds purchased, advances from any Federal Home Loan Bank,
Federal Reserve Bank, secured


7

--------------------------------------------------------------------------------





deposits of municipalities and repurchase arrangements) and consistent with
customary banking practices and applicable Laws and regulations.
3.4    Issuance of Common Stock. The Shares being purchased by each Purchaser
hereunder have been duly authorized and, when issued, sold, and delivered in
accordance with the terms of this Agreement for the consideration expressed
herein, will be duly and validly issued, fully paid, and nonassessable, and will
be free of restrictions on transfer other than restrictions under applicable
state and federal securities Laws.
3.5    Capitalization. The authorized capital stock of the Company consists of
(i) 40,000,000 shares of common stock, of which 9,933,452 were issued and
outstanding as of the date of this Agreement (excluding 1,290,323 shares of
common stock to be issued under this Agreement) and (ii) 5,000,000 shares of
preferred stock, none of which are issued and outstanding. All issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid and nonassessable. There are no outstanding
rights or obligations of the Company to repurchase or redeem any of its capital
stock. No shares of the Company’s capital stock are subject to preemptive rights
or other similar rights. Except for the Registration Rights Agreement, there are
no agreements or arrangements under which the Company is obligated to register
the sale of any shares of the Company’s common stock under the Securities Act.
There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Shares.
3.6    Reporting Company; Form S-3. The Company has filed all reports, forms,
statements and other documents required to be filed by it under the Exchange
Act, including under Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports” and together with this Agreement and the
Exhibits hereto, the Investor Presentation, the other Transaction Documents, and
any other factual information concerning by the Company furnished in connection
with the offering of the Shares, the “Disclosure Materials”), on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. As of their
respective filing dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. To the Company’s Knowledge, there are no facts or circumstances
that reasonably would be expected to prohibit or materially delay the
preparation and filing of a registration statement on Form S-3 in accordance
with the Registration Rights Agreement for the resale of the Shares by the
Purchasers.
3.7    Governmental and Other Consents. No orders, permissions, consents,
approvals, waivers or authorizations from any Governmental Entity are required
to be obtained by the Company of any of its Subsidiaries that have not been
obtained, and no notice, registrations, declarations, applications or filings
are required to be filed by the Company or any of its Subsidiaries that have not
been filed in connection with, or, in contemplation of, the execution and
delivery of, and performance under, the Transaction Documents, except for
applicable requirements, if any, of the Securities Act, the Exchange Act or
state securities Laws or “blue sky” Laws of the various states, any applicable
federal or state banking Laws and regulations, and the rules and regulations of
NASDAQ.
3.8    Financial Statements. The Company Financial Statements (including the
related notes, where applicable) included in the SEC Reports (i) have been
prepared from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in stockholders’ equity and financial position of the Company and
its consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto.


8

--------------------------------------------------------------------------------





3.9    Reports. Since December 31, 2017, the Company and each Subsidiary of the
Company have filed all reports, registrations, documents, filings, statements
and submissions, together with any required amendments thereto, that were
required to be filed with any Governmental Entity (collectively, the “Company
Reports”) and have paid all fees and assessments due and payable in connection
therewith. As of their respective filing dates, the Company Reports complied in
all material respects with all Laws, as the case may be.
3.10    Books and Records; Internal Accounting and Disclosure Controls. The
books and records of the Company and its Subsidiaries are complete and correct
in all material respects. No written or, to the Knowledge of the Company, oral
notice or allegation of any material inaccuracies or discrepancies in such books
and records has been received by the Company. The records, systems, controls,
data and information of the Company and its Subsidiaries are recorded, stored,
maintained and operated under means, including any electronic, mechanical or
photographic process, whether computerized or not, that are under the exclusive
ownership and direct control of the Company or its Subsidiaries or accountants,
including all means of access thereto and therefrom, except for any
non-exclusive ownership and non-direct control that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
3.11    Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other affiliated entity that is required to be disclosed by
the Company on the Company Financial Statements that is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.
3.12    Risk Management Instruments. All material derivative instruments,
including swaps, caps, floors and option agreements entered into for the
Company’s or any of its Subsidiaries’ own account were entered into only in the
ordinary course of business, in accordance with prudent practices and in all
material respects with all applicable Laws, and with counterparties believed to
be financially responsible at the time; and each of them constitutes the valid
and legally binding obligation of the Company or its Subsidiary, as applicable,
enforceable in accordance with its terms, except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar Laws of general applicability relating to or affecting
creditors’ rights or by general equity principles, whether applied in equity or
at law. Neither the Company nor, to its Knowledge, any other parties thereto is
in breach of any of its material obligations under any such agreement or
arrangement.
3.13    No Undisclosed Liabilities. There are no liabilities of the Company or
any of its Subsidiaries of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, except for liabilities
adequately reflected or reserved against in accordance with GAAP in the Company
Financial Statements and liabilities that have arisen in the ordinary and usual
course of business and consistent with past practice since December 31, 2017,
and that have not or would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
3.14    Absence of Certain Changes. Since the date of the latest audited
financial statements included in the SEC Reports, except as Previously
Disclosed, (i) the Company and the Company Subsidiaries have conducted their
respective businesses in all material respects in the ordinary and usual course
of business consistent with past practices, (ii) none of the Company or any
Company Subsidiary has incurred any material liability or obligation, direct or
contingent, for borrowed money, except borrowings in the ordinary course of
business, (iii) the Company has not made or declared any distribution in cash or
in kind to its shareholders or issued or repurchased any shares of its capital
stock, except for quarterly dividends to holders of Company common stock, (iv)
through (and including) the date of this Agreement, no fact, event, change,
condition, development, circumstance or effect has occurred that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (v) no material default (or event which, with
notice or lapse of time, or both, would constitute a material default) exists on
the part of the Company or any Company Subsidiary or, to the Knowledge of the
Company, on the part of any other party, in the due performance and observance
of any term, covenant or condition of any agreement to which the Company or any
Company Subsidiary is a party and which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


9

--------------------------------------------------------------------------------





3.15    Environmental Matters. Neither the Company nor any of its Subsidiaries
(i) is in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) owns or operates any
real property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws; in each case, which violation, contamination, liability
or claim has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and, to the Company’s Knowledge, there is
no pending or threatened investigation that might lead to such a claim.
3.16    Litigation. There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Shares or (ii) except as Previously Disclosed, is reasonably likely to have
a Material Adverse Effect, individually or in the aggregate, if there were an
unfavorable decision. Except as Previously Disclosed, neither the Company nor
any Company Subsidiary, nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities Laws or a claim of breach of fiduciary duty. There
has not been, and to the Company’s Knowledge there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act. There are no outstanding orders, judgments, injunctions, awards
or decrees of any court, arbitrator or governmental or regulatory body against
the Company or any executive officers or directors of the Company in their
capacities as such, which individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
3.17    Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or reasonably be expected to have a Material Adverse Effect. None of
the Company’s employees is a member of a union that relates to such employee’s
relationship with the Company, and neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and each Company Subsidiary believes that its relationship with its employees is
good. To the Company’s Knowledge, no executive officer is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Company Subsidiary to any liability with respect to any of the foregoing
matters. The Company is in compliance with all Laws relating to employment and
employment practices, terms and conditions of employment and wages and hours,
except where the failure to be in compliance would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
3.18    Compliance with Laws. The Company and each of its Subsidiaries have all
permits, licenses, franchises, authorizations, orders and approvals of, and have
made all filings, applications and registrations with, Governmental Entities
that are required in order to permit them to own or lease their properties and
assets and to carry on their business as presently conducted and that are
material to the business of the Company and each such Subsidiary, except where
the failure to have such permits, licenses, franchises, authorizations, orders
and approvals, or to have made such filings, applications and registrations,
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company and each Subsidiary of the Company have
complied in all material respects and (i) are not in default or violation in any
respect of, (ii) to the Company’s Knowledge, are not under investigation with
respect to, and (iii) to the Company’s Knowledge, have not been threatened to be
charged with or given notice of any material violation of, any applicable
domestic (federal, state or local) or foreign law, statute, ordinance, license,
rule, regulation, policy or guideline, order, demand, writ, injunction, decree
or judgment of any Governmental Entity (each, a “Law”), other than such
noncompliance, defaults or violations that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Except for
statutory or regulatory restrictions of general application, no Governmental
Entity has placed any material restriction on the business or properties of the
Company or any of its Subsidiaries. As of the date hereof, the Bank has a
Community Reinvestment Act rating of “satisfactory” or better.


10

--------------------------------------------------------------------------------





3.19    Listing Compliance. The Company is in material compliance with the
requirements of the NASDAQ for continued listing of the Company’s common stock
thereon. The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of its common stock under the Exchange
Act or the listing of its common stock on the NASDAQ, nor has the Company
received any notification that the SEC or the NASDAQ is contemplating
terminating such registration or listing. The transactions contemplated by this
Agreement will not contravene in any material respect the rules and regulations
of the NASDAQ.
3.20    Agreements with Regulatory Agencies. Neither the Company nor any Company
Subsidiary (i) is subject to any cease-and-desist or other similar order or
enforcement action issued by, (ii) is a party to any written agreement, consent
agreement or memorandum of understanding with, (iii) is a party to any
commitment letter or similar undertaking to, (iv) is subject to any capital
directive by, or (v) has adopted any board resolutions at the request of, any
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any manner relates to its capital adequacy, its
liquidity and funding policies and practices, its ability to pay dividends, its
credit, risk management or compliance policies, its internal controls, or its
management (each item in this sentence, a “Regulatory Agreement”), nor has the
Company nor any of its Subsidiaries been advised by any Governmental Entity that
it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement.
3.21    Brokers and Finders. Except for commissions paid to the Placement Agent,
neither the Company nor any Affiliate of the Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.
3.22    Tax Matters. The Company (i) has prepared and filed all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to have a Material Adverse Effect. No deficiencies for any taxes
have been proposed or assessed in writing against the Company or any of its
Subsidiaries and there is no outstanding audit, assessment, dispute or claim
concerning any tax liability of the Company or any of its Subsidiaries.
3.23    Offering of Securities. Neither the Company nor any Person acting on its
behalf has taken any action which would subject the offering, issuance or sale
of the Shares to the registration requirements of the Securities Act. Neither
the Company nor any Person acting on its behalf has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with any offer or sale of the Shares.
Assuming the accuracy of each Purchaser’s representations and warranties set
forth in this Agreement, no registration under the Securities Act is required
for the offer and sale of the Shares by the Company to the Purchasers.
3.24    Integration; Other Issuances of Shares. Neither the Company nor its
Subsidiaries or any Affiliates, nor any Person acting on its or their behalf,
has issued any shares of the common stock of the Company, or any securities or
instruments convertible into, exchangeable for or otherwise entitling the holder
thereof to acquire shares of common stock of the Company which would be
integrated with the sale of the Shares to the Purchasers for purposes of the
Securities Act, except as contemplated by this Agreement, nor will the Company
or its Subsidiaries or Affiliates take any action or steps that would require
registration of the Shares offered hereby under the Securities Act, except as
provided in the Transaction Documents, or cause the offering of the Shares to be
integrated with other securities offerings.
3.25    Investment Company Status. The Company is not, and upon consummation of
the issuance and sale of the Shares will not be, an “investment company,” a
company controlled by an “investment company” or an “affiliated Person” of, or
“promoter” or “principal underwriter” of, an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended.
3.26    No “Bad Actor” Disqualification. The Company has exercised reasonable
care, in accordance with SEC rules and guidance, and has conducted a factual
inquiry including the procurement of relevant questionnaires from


11

--------------------------------------------------------------------------------





each Covered Person or other means, the nature and scope of which reflect
reasonable care under the relevant facts and circumstances, to determine whether
any Covered Person is subject to any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act
(“Disqualification Events”). To the Company’s Knowledge, after conducting such
sufficiently diligent factual inquiries, no Covered Person is subject to a
Disqualification Event, except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) under the Securities Act. The Company has complied, to the
extent applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act.
3.27    Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
3.28    Patents and Trademarks. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted or as proposed to be conducted in the SEC Reports, except where the
failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except where such
violations or infringements would not have or reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, (i) there
are no rights of third parties to any such Intellectual Property; (ii) there is
no infringement by third parties of any such Intellectual Property; (iii) there
is no pending or threatened Action by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property; (iv) there is no
pending or threatened Action by others challenging the validity or scope of any
such Intellectual Property; and (v) there is no pending or threatened action by
others that the Company or any Company Subsidiary infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others.
3.29    Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
All premiums due and payable under all such policies and bonds have been timely
paid, there has been no lapse in coverage during the terms of such policies and
bonds, and the Company and its Subsidiaries are in material compliance with the
terms of such policies and bonds. Neither the Company nor any of its
Subsidiaries has received any notice of cancellation of any such insurance, nor,
to the Company’s Knowledge, will it or any Subsidiary be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not be materially higher than their existing
insurance coverage.
3.30    Internal Control Over Financial Reporting. Except as Previously
Disclosed, the Company maintains internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles and such internal control over
financial reporting is effective.
3.31    Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. Except as Previously Disclosed, the Company
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), and such disclosure
controls and procedures are effective.
3.32    Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor
to the Company’s Knowledge, any directors, officers, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (i) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating


12

--------------------------------------------------------------------------------





to foreign or domestic political activity; (ii) made any direct or indirect
unlawful payments to any foreign or domestic governmental officials or employees
or to any foreign or domestic political parties or campaigns from corporate
funds; (iii) violated any provision of the Foreign Corrupt Practices Act of
1977, as amended, or (iv) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.
3.33    Application of Takeover Protections; Rights Agreements. Except as
Previously Disclosed, the Company has not adopted any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of common
stock of the Company or a change in control of the Company. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation or other
organizational documents or the Laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to any Purchaser solely as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Shares and any Purchaser’s ownership
of the Shares.
3.34    Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.
3.35    OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”), and the Company will not knowingly use the
proceeds of the sale of the Shares towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.
3.36    No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.
3.37    Well Capitalized. As of September 30, 2019, the Bank met or exceeded the
standards necessary to be considered “well capitalized” under the FDIC’s
regulatory framework for prompt corrective action.
3.38    ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or Sections 412 or 4971 of the Code; and
each “Pension Plan” for which the Company would have liability that is intended
to be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.
3.39    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).
3.40    No More Favorable Terms. Except for the number of Shares being purchased
hereunder by each Purchaser, each Purchaser is receiving Shares on the same
terms and conditions as all other Purchasers, including the Purchase Price for
the Shares.
3.41    Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:


13

--------------------------------------------------------------------------------





(a)    Each of the Company and the Bank has complied with, and all documentation
in connection with the origination, processing, underwriting and credit approval
of any mortgage loan originated, purchased or serviced by the Company or the
Bank satisfied, (A) all applicable Laws with respect to the origination,
insuring, purchase, sale, pooling, servicing, subservicing, or filing of claims
in connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or the Bank and any Agency, Loan Investor or Insurer, (C) the applicable
rules, regulations, guidelines, handbooks and other requirements of any Agency,
Loan Investor or Insurer and (D) the terms and provisions of any mortgage or
other collateral documents and other loan documents with respect to each
mortgage loan; and
(b)    No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or the Bank has violated or has not complied with the applicable
underwriting standards with respect to mortgage loans sold by the Company or the
Bank to a Loan Investor or Agency, or with respect to any sale of mortgage
servicing rights to a Loan Investor, (B) imposed in writing restrictions on the
activities (including commitment authority) of the Company or the Bank or (C)
indicated in writing to the Company or the Bank that it has terminated or
intends to terminate its relationship with the Company or the Bank for poor
performance, poor loan quality or concern with respect to the Company’s or the
Bank’s compliance with Laws.
3.42    Change in Control. The issuance of the Shares to the Purchasers as
contemplated by this Agreement will not trigger any rights under any “change of
control” provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including any employment, “change in control,”
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.
3.43    Common Control. The Company is not and, to the Company’s Knowledge after
giving effect to the offering and sale of the Shares, will not be under the
control (as defined in the BHC Act and the Federal Reserve’s Regulation Y (“BHC
Act Control”) of any company (as defined in the BHC Act and the Federal
Reserve’s Regulation Y). The Company is not in BHC Act Control of any federally
insured depository institution other than the Bank. The Bank is not under the
BHC Act Control of any company (as defined in the BHC Act and the Federal
Reserve’s Regulation Y) other than Company. Other than the Company’s ownership
of the Bank, neither the Company nor the Bank controls, in the aggregate, more
than five percent of the outstanding voting class, directly or indirectly, of
any federally insured depository institution. The Bank is not subject to the
liability of any commonly controlled depository institution under to Section
5(e) of the Federal Deposit Insurance Act.
3.44    No Misstatement. None of the representations, warranties, covenants and
agreements made in this Agreement or in any certificate or other document
delivered to the Purchasers by or on behalf of the Company under or in
connection with this Agreement contains any untrue statement of a material fact,
or omits to state a material fact necessary to make the statements contained
therein not misleading in light of the circumstances when made or furnished to
Purchasers and as of the date of this Agreement and as of the Closing Date.
4.    Representations and Warranties of the Purchasers.
Each Purchaser, severally and not jointly, represents and warrants to the
Company as of the date hereof as follows:
4.1    Legal Power and Authority. Purchaser has all necessary power and
authority to execute, deliver and perform its obligations under the Transaction
Documents and to consummate the transactions contemplated hereby. If an entity,
Purchaser is duly organized, validly existing and in good standing under the
Laws its jurisdiction of organization.
4.2    Authorization and Execution. The execution, delivery and performance of
the Transaction Documents have been duly authorized by all necessary action on
the part of such Purchaser, and assuming due authorization, execution and
delivery by the Company, each of the Transaction Documents is a legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as enforcement thereof may


14

--------------------------------------------------------------------------------





be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws relating to or affecting creditors’ rights generally or by general
equitable principles.
4.3    No Conflicts. Neither the execution, delivery or performance by the
Purchaser of the Transaction Documents nor the consummation of any of the
transactions contemplated thereby will conflict with, violate, constitute a
breach of or a default (whether with or without the giving of notice or lapse of
time or both) under (i) Purchaser’s organizational documents, (ii) any agreement
to which it is party, (iii) any Law applicable to it, or (iv) any order, writ,
judgment, injunction, decree, determination or award binding upon or affecting
it, except in the case of clauses (ii) – (iv) above, for such conflicts,
violations, breaches or defaults which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect of the
ability of such Purchaser to perform its obligations under the Transaction
Documents.
4.4    Governmental and Other Consents. No orders, permissions, consents,
approvals, authorizations or non-objections from any Governmental Entity are
required to be obtained by the Purchaser that have not been obtained in
connection with, or, in contemplation of, the execution and delivery of, and
performance under, this Agreement.
4.5    Purchase for Investment. Purchaser is purchasing the Shares for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same. Purchaser has no
present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for, or which is likely to compel, a
disposition of the Shares in any manner.
4.6    Accredited Investor. Purchaser is (i) an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D, or (ii) a QIB.
4.7    Financial and Business Sophistication. Purchaser has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the Shares and of making
an informed investment decision, and has so evaluated the merits and risks of
such investment. Purchaser has relied solely upon its own knowledge of, and/or
the advice of its own legal, financial or other advisors with regard to, the
legal, financial, tax and other considerations involved in deciding to invest in
the Shares.
4.8    Ability to Bear Economic Risk of Investment. Purchaser recognizes that an
investment in the Shares involves substantial risk. Purchaser has the ability to
bear the economic risk of the prospective investment in the Shares or any other
securities of the Company, including the ability to hold the Shares
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company. Purchaser understands that the Shares are not
savings or deposit accounts or other obligations of the Bank or any other
Company Subsidiary, and the Shares are not insured by the FDIC or any other
Governmental Entity.
4.9    Information. Purchaser acknowledges that: (i) it is not being provided
with the disclosures that would be required if the offer and sale of the Shares
were registered under the Securities Act, nor is it being provided with any
offering circular or prospectus prepared in connection with the offer and sale
of the Shares or any other securities of the Company; (ii) it has conducted its
own examination of the Company and its business, as well as the terms and
conditions of the Shares to the extent it deems necessary to make its decision
to invest in the Shares; (iii) it has availed itself of publicly available
financial and other information concerning the Company to the extent it deems
necessary to make its decision to purchase the Shares (including meeting with
representatives of the Company); and (iv) it has not received nor relied on any
form of general solicitation or general advertising (within the meaning of
Regulation D) from the Company or the Placement Agent in connection with the
offer and sale of the Shares. Purchaser has reviewed or had access to the
information set forth in the Company Financial Statements and the SEC Reports.
4.10    Access to Information. Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares and any such questions have been answered to such Purchaser’s reasonable
satisfaction; (ii) access to information about the Company and its Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its


15

--------------------------------------------------------------------------------





investment; (iii) the opportunity to obtain such additional information that the
Company possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment; and (iv) the opportunity to ask questions of management and any such
questions have been answered to such Purchaser’s reasonable satisfaction.
4.11    Investment Decision. Purchaser has made its own investment decision
based upon its own judgment, due diligence and advice from such advisors as it
has deemed necessary and not upon any view expressed by any other Person,
including the Placement Agent. Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, will modify, amend or affect its right to rely on the Company’s
representations and warranties contained herein. Purchaser is not relying upon,
and has not relied upon, any advice, statement, representation or warranty made
by any Person by or on behalf of the Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of the Company made or contained in the Transaction Documents.
Furthermore, Purchaser acknowledges that (i) the Placement Agent has not
performed any due diligence review on behalf of it and (ii) nothing in this
Agreement or any other Disclosure Materials presented by or on behalf of the
Company to it in connection with the purchase of the Shares constitutes legal,
tax or investment advice.
4.12    Private Placement; No Registration. Purchaser understands and
acknowledges that the Shares are characterized as “restricted securities” under
the Securities Act and are being sold by the Company in a transaction not
involving a public offering and without registration under the Securities Act in
reliance on the exemption from federal and state registration set forth in,
respectively, Rule 506(b) of Regulation D promulgated under Section 4(a)(2) of
the Securities Act and Section 18 of the Securities Act, or any state securities
Laws, and accordingly, may be resold, pledged or otherwise transferred only in
compliance with the registration requirements of federal and state securities
Laws or if exemptions from the Securities Act and applicable state securities
Laws are available to it.
4.13    Placement Agent. Purchaser will purchase the Share(s) directly from the
Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Shares.
4.14    Short Sales. Since the time such Purchaser was first contacted by the
Placement Agent, such Purchaser has not taken, and prior to the public
announcement of the transaction after the Closing such Purchaser will not take,
any action that has caused or will cause such Purchaser to have, directly or
indirectly, sold or agreed to sell any shares of common stock of the Company,
effected any short sale, whether or not against the box, established any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act with
respect to the common stock of the Company, granted any other right (including,
without limitation, any put or call option)) with respect to the common stock of
the Company or with respect to any security that includes, relates to or derived
any significant part of its value from the common stock of the Company.
4.15    No Group. Other than Affiliates of such Purchaser who are also
purchasing Shares under this Agreement, such Purchaser is not under common
control with or acting in concert with any other person and is not part of a
“group” within the meaning of Section 13(d)(3) of the Exchange Act and
Rule 13d-5(b)(1) thereunder with respect to the purchase of the Shares under
this Agreement.
4.16    OFAC and Anti-Money Laundering. Such Purchaser understands,
acknowledges, represents and agrees that (i) such Purchaser is not the target of
any sanction, regulation, or law promulgated by the OFAC, the Financial Crimes
Enforcement Network or any other U.S. Governmental Authority (“U.S. Sanctions
Laws”); (ii) such Purchaser is not owned by, controlled by, under common control
with, or acting on behalf of any person that is the target of U.S. Sanctions
Laws; (iii) such Purchaser is not a “foreign shell bank” and is not acting on
behalf of a “foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) such Purchaser’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; (v) such Purchaser will
promptly provide to any regulatory or law enforcement authority such information
or documentation as may be required to comply with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; and (vi) the Company may
provide to any regulatory or law enforcement


16

--------------------------------------------------------------------------------





authority information or documentation regarding, or provided by, such Purchaser
for the purposes of complying with U.S. Sanctions Laws or applicable anti-money
laundering laws or regulations.
4.17    Accuracy of Representations. Purchaser understands that each of the
Placement Agent and the Company will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement.
5.    ADDITIONAL AGREEMENTS.
5.1    Transfer Restrictions.
(a)    Compliance with Laws. Notwithstanding any other provision of this Article
5, each Purchaser covenants that it understands that it may not sell or transfer
the Shares except under an effective registration statement under, and in
compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state,
federal or foreign securities Laws. In connection with any sale or transfer of
the Shares other than (i) under an effective registration statement, (ii) to the
Company or (iii) under Rule 144 (provided that the transferor provides the
Company with reasonable assurances (in the form of a seller representation
letter and, if applicable, a broker representation letter) that such securities
may be sold under such rule), the Company may require the transferor thereof to
provide to the Company and the Company’s transfer agent, at the transferor’s
expense, an opinion of counsel selected by the transferor and reasonably
acceptable to the Company and the transfer agent, the form and substance of
which opinion will be reasonably satisfactory to the Company and the transfer
agent, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. As a condition of transfer (other
than under clauses (i), (ii) or (iii) of the preceding sentence), any such
transferee will agree in writing to be bound by the terms of this Agreement.
(b)    Legends. Certificates evidencing the Shares will bear any legend as
required by the “blue sky” Laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 5.1(c) or applicable Law:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND WERE OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE SECURITIES MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND OTHER
APPLICABLE LAWS PURSUANT TO REGISTRATION OR EXEMPTION FROM REGISTRATION
REQUIREMENTS THEREUNDER, AND IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
(c)    Removal of Legends. The restrictive legend set forth in Section 5.1(b)
above will be removed and the Company will issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Shares (the “Holder”) or issue to such Holder by electronic delivery
at the applicable balance account at DTC, if (i) such Shares are registered for
resale under the Securities Act, (ii) such Shares are sold or transferred in
accordance with Rule 144 (if the transferor is not an Affiliate of the Company),
or (iii) such Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner of sale restrictions. Any fees associated with the removal of such
legend, other than with respect to a Purchaser’s or Holder’s counsel, will be
borne by the Company. If the legend is no longer required as a result of the
foregoing, the Company will, no later than three Business Days following the
delivery by a Purchaser or Holder to the Company of a legended certificate or
instrument representing such Shares, properly endorsed or with stock powers
attached, signatures guaranteed, and together with such other


17

--------------------------------------------------------------------------------





documents as may reasonably requested by the Company, the Company will deliver
or cause to be delivered to such Purchaser or Holder a certificate or
instrument, as the case may be, representing such Shares without such legend.
(d)    Stop Transfer. The Company may cause the Shares to be subject to a stop
transfer order with the Company’s transfer agent that restricts the transfer of
such Shares in a manner consistent with this Section 5.1 and will promptly
cancel such stop transfer order upon the date that the restrictive legend is
eligible for removal from all Shares under Section 5.1(c).
5.2    Information Available to Facilitate Resales. With a view to making
available to the Purchaser or Holder the benefits of certain rules and
regulations of the SEC permitting the sale of the Shares without registration as
soon as allowed, the Company will, for a period of one year following the
Closing Date, maintain the registration of the Company’s common stock under
Section 12(b) or 12(g) of the Exchange Act and timely file all reports required
to be filed by the Company after the date hereof under the Exchange Act. During
such one year period, if the Company is not required to file reports under such
Laws, it will prepare and furnish to the Purchasers and make publicly available
the information with respect to the Company described in Rule 144(c) or any
similar or analogous rules promulgated under the Securities Act, if the
provision of such information will allow resales of the Shares under Rule 144.
5.3    Form D and Blue Sky. The Company will timely file a Form D with respect
to the Shares as required under Regulation D. The Company, on or before the
Closing Date, will take such action as the Company will reasonably determine is
necessary in order to obtain an exemption for or to qualify the Shares for sale
to the Purchasers at the Closing under this Agreement under applicable
securities or “blue sky” Laws of the states of the United States (or to obtain
an exemption from such qualification). The Company will make all filings and
reports relating to the offer and sale of the Shares required under applicable
securities or “blue sky” Laws of the states of the United States following the
Closing Date.
5.4    No Integration. The Company will not, and will use its commercially
reasonable efforts to ensure that no Affiliate of the Company will, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchasers.
5.5    Securities Laws Disclosure; Publicity. Subject to the provisions of
Section 7.13 hereof, the Company will, by 9:00 a.m., New York City time, on the
first Business Day immediately following the date of this Agreement, (i) issue
one or more press releases (collectively, the “Press Release”) reasonably
acceptable to the Purchasers disclosing all material terms of the transactions
contemplated hereby and any other material, nonpublic information that the
Company may have provided any Purchaser at any time prior to the filing of the
Press Release, and (ii) file a Current Report on Form 8-K with the SEC
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents).
Notwithstanding the foregoing, the Company will not publicly disclose the name
of any Purchaser or any Affiliate or investment adviser of any Purchaser, or
include the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser in any press release or filing with the SEC or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
(i) as required by Law in connection with any registration statement
contemplated by the Registration Rights Agreement and (ii) to the extent such
disclosure is required by Law, at the request of the staff of the SEC or Trading
Market regulations, in which case the Company will provide the Purchasers with
prior written notice of such disclosure permitted under this subclause (ii).
From and after the issuance of the Press Release, no Purchaser will be in
possession of any material, non-public information received from the Company,
the Bank or any of their respective officers, directors or employees or the
Placement Agent. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company, such Purchaser will
maintain the confidentiality of the existence and terms of the transaction
contemplated herein.
5.6    Listing of Common Stock. The Company will use its reasonable best efforts
to list the Shares for quotation on the NASDAQ as soon as practicable following
the Closing Date.
5.7    No Control. Each Purchaser agrees that it will not, without the prior
consent of the Company, contribute capital to the Company or acquire an amount
of voting securities of the Company that in either case would


18

--------------------------------------------------------------------------------





cause such Purchaser to be deemed to control the Company for purposes of the BHC
Act or the Change in Bank Control Act of 1978, as amended, or applicable state
Law.
5.8    Transfer Taxes. On the Closing Date, all transfer or other similar taxes
which are required to be paid in connection with the sale and transfer of the
Shares to be sold to the Purchasers hereunder will be, or will have been, fully
paid or provided for by the Company, and all Laws imposing such taxes will be or
will have been complied with in all material respects.
5.9    Use of Proceeds. The Company intends to use the net proceeds from the
issuance of the Shares hereunder to support the acquisition of Cheaha Financial
Group, Inc. and for general corporate purposes, including organic growth and
other potential acquisitions.
6.    Indemnification.
6.1    Survival of Agreement; Non-Survival of Company Representations and
Warranties. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants and agreements made by the
Company and the Purchaser herein will survive the execution of this Agreement,
the delivery to the Purchaser of the Shares being purchased and the payment
therefor. Each Purchaser will be responsible only for its own representations
and warranties, agreements and covenants hereunder. The representations and
warranties made by the Company and each Purchaser herein survive for a period of
two years following the date of this Agreement.
6.2    Indemnification by the Company. The Company will indemnify the Purchasers
and its current and former officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees (collectively,
“Purchaser Related Parties”) from, and hold each of them harmless against, any
and all actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses (collectively, “Losses”) incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to, (i) any breach of any of the
representations, warranties or covenants made by or of the Company contained in
the Transaction Documents, provided that such claim for indemnification relating
to a breach of the representations or warranties is made prior to the expiration
of such representations or warranties or (ii) any Action instituted against a
Purchaser Related Party in any capacity by any shareholder of the Company (who
is not an Affiliate of such Purchaser) with respect to any of the transactions
contemplated by this Agreement. The Company will not be liable to any Purchaser
Related Party under this Agreement to the extent, but only to the extent that a
loss, claim, damage or liability is attributable to any Purchaser Related
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Related Party in the Transaction Documents.
Notwithstanding anything herein to the contrary, the Company’s aggregate
liability for Losses under this Section 6.2 will not exceed the aggregate
Purchase Price received by it for the Shares sold under this Agreement.
6.3    Indemnification Procedure. Promptly after any Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any Action by a third Person, which the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement, the Indemnified Party will give the indemnitor or indemnitors
hereunder (the “Indemnifying Party”) written notice of such claim or the
commencement of such Action, but failure to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice will state the nature and the
basis of such claim to the extent then known. The Indemnifying Party will have
the right to defend and settle, at its own expense and by its own counsel who
will be reasonably acceptable to the Indemnified Party, any such matter as long
as the Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it will promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party will
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation will include, but will not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation


19

--------------------------------------------------------------------------------





of the Indemnified Party will be at the cost of the Indemnifying Party. After
the Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
will not be liable for any additional legal expenses incurred by the Indemnified
Party in connection with any defense or settlement of such asserted liability;
provided, however, that the Indemnified Party will be entitled (i) at its
expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (1) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (2) if the defendants in any such Action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party will have concluded that there may be reasonable defenses available to the
Indemnified Party that are different from or in addition to those available to
the Indemnifying Party or if the interests of the Indemnified Party reasonably
may be deemed to conflict with the interests of the Indemnifying Party, then the
Indemnified Party will have the right to select a separate counsel and to assume
such legal defense and otherwise to participate in the defense of such Action,
with the expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
will not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on, and
includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party.
7.    Miscellaneous.
7.1    Successors and Assigns. Neither the Company nor any Purchaser may assign
its rights or delegate its duties under this Agreement without the prior written
consent of the other party. The provisions of this Agreement will inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the Company and each of the Purchasers.
7.2    Notices. Any notices, requests, instructions and other communications
required or permitted to be given under this Agreement after the date of this
Agreement by any party hereto to any other party may be delivered personally or
by nationally recognized overnight courier service or sent by U.S. mail or by
facsimile transmission or electronic mail, at the respective addresses or
transmission numbers set forth below and is deemed delivered (i) in the case of
personal delivery, facsimile transmission or electronic mail, when received;
(ii) in the case of mail, upon the earlier of actual receipt or five Business
Days after deposit in the United States Postal Service, first class certified or
registered mail, postage prepaid, return receipt requested; and (iii) in the
case of an overnight courier service, one Business Day after delivery to such
courier service with instructions for overnight delivery. Each party may change
its contact information by written notice to all other parties, sent as provided
in this Section. All communications must be in writing and addressed as follows:
if to the Company:
Investar Holding Corporation
 
10500 Coursey Boulevard, 3rd Floor
 
Baton Rouge, Louisiana 70816
 
Attention: John J. D’Angelo
 
 
with a copy to:
Fenimore, Kay, Harrison & Ford, LLP
 
812 San Antonio St., Suite 600
 
Austin, Texas 78701
 
Attn: Stephanie E. Kalahurka
 
 
if to a purchaser:
To the address indicated on the Purchaser’s signature page

7.3    Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of Louisiana without giving effect to its
laws or principles of conflict of laws.


20

--------------------------------------------------------------------------------





7.4    Submission to Jurisdiction; Venue; Waiver of Trial by Jury. Each party
agrees that it will bring any Action in respect of any claim arising out of or
related to this Agreement or the transactions contemplated hereby exclusively in
any federal or state court of competent jurisdiction located in the State of
Louisiana (the “Chosen Courts”), and, solely in connection with claims arising
under this Agreement or the transactions that are the subject of this Agreement,
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Courts,
(ii) waives any objection to laying venue in any such Action in the Chosen
Courts, (iii) waives any objection that the Chosen Courts are an inconvenient
forum or do not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such Action will be effective if notice is given
in accordance with Section 7.2. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY; AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION 7.4.
7.5    Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties will be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
7.6    Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to Law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, will be of no effect and,
in such case, all the remaining terms and provisions of this Agreement will
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it will have been held invalid or unenforceable, will not be affected thereby,
but will continue valid and enforceable to the fullest extent permitted by Law.
7.7    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and may not be
modified or amended in any manner other than by supplemental written agreement
executed by the parties hereto as set forth herein. No party, in entering into
this Agreement, has relied upon any representation, warranty, covenant,
condition or other term that is not set forth in this Agreement.
7.8    No Third Party Beneficiary. This Agreement is made for the sole benefit
of Company and the Purchasers, and no other Person will be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor will any other Person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, however, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party hereto.
7.9    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered will be deemed to be an original and all of
which taken together will constitute but one and the same instrument. In the
event that any signature is delivered by facsimile transmission, or by e-mail
delivery of a “.pdf” format data file, such signature will create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


21

--------------------------------------------------------------------------------





7.10    Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated by this Agreement.
7.11    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of the Purchaser under this Agreement are several and not joint with
the obligations of any other Purchaser, and no Purchaser will be responsible in
any way for the performance of the obligations of any other Purchaser under the
Agreement. The decision of each Purchaser to purchase the Shares under the
Agreement has been made by such Purchaser independently of any other Purchaser.
Nothing contained in the Agreement, and no action taken by any Purchaser
pursuant thereto, will be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Agreement. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under this
Agreement. Each Purchaser will be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it will not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
7.12    Waiver or Amendment. No amendment or waiver of any provision of this
Agreement will be effective with respect to any party unless made in writing and
signed by an officer of a duly authorized representative of such party. No
failure or delay by any party in exercising any right, power or privilege
hereunder will operate as a waiver thereof nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. No waiver of any party to this Agreement
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided will be
cumulative and not exclusive of any rights or remedies provided by Law.
7.13    Public Announcements. Subject to each party’s disclosure obligations
imposed by Law, each of the parties hereto will cooperate with each other in the
development and distribution of all news releases and other public information
disclosures with respect to this Agreement and the transactions contemplated by
this Agreement, and except as otherwise permitted in the next sentence, neither
the Company nor any Purchaser will make any such news release or public
disclosure that identifies the other party without first consulting with the
other, and, in each case, also receiving the other’s consent, and all parties
will coordinate with the party whose consent is required with respect to any
such news release or public disclosure. In the event a party hereto is advised
by its outside legal counsel that a particular disclosure that identifies the
other party is required by Law, such party will be permitted to make such
disclosure but will be obligated to use commercially reasonable efforts to
consult with the other party hereto and take its comments into account with
respect to the content of such disclosure before issuing such disclosure.












[Signature Pages Follow]


22

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative as of the date first above written.
COMPANY:
 
 
INVESTAR HOLDING CORPORATION
 
 
 
 
By:
 
 
John J. D’Angelo
 
President and Chief Executive Officer















23

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be executed by
its duly authorized representative as of the date first above written.
PURCHASER:
 
 
[ ]
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
Tax ID No.
 
 
 
Number of Shares:
 
 
 
Subscription Amount:
$

Notice Address of Purchaser
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 
 
 
Telephone:
 
 
 
 
Facsimile:
 
 
 
 
Email:
 
 
 
 
Delivery instructions
(if different than Notice Address):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









24

--------------------------------------------------------------------------------






EXHIBIT A
OPINION OF COUNSEL
1.    Each of the Company and its Subsidiaries (i) has been organized or formed,
as the case may be, is validly existing and is in good standing under the laws
of its jurisdiction of organization, (ii) has all requisite power and authority
to carry on its business as currently conducted and to own, lease and operate
its properties and assets as described in the Company Financial Statements and
SEC Reports and (iii) is duly qualified or licensed to do business and is in
good standing as a foreign corporation, partnership or other entity as the case
may be, in each jurisdiction in which such qualification or licensing is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to be so qualified or in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect.
2.    The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended.
3.    The Bank is an insured depository institution under Section 3(c)(2) of the
Federal Deposit Insurance Act, as amended.
4.    The Company has all necessary corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents and to
consummate the transactions contemplated by the Transaction Documents.
5.    Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company. Each of the Transaction Documents constitutes a legal
valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar Laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.
6.     The Shares have been duly authorized and, when issued in accordance with
the Agreement upon receipt by the Company of the consideration provided for
therein, will be validly issued, fully paid and non-assessable.
7.    Assuming the accuracy of the representations and warranties of each of the
Purchasers and the Company set forth in the Agreement, the Shares to be issued
and sold by the Company to the Purchasers in accordance with the Agreement will
be issued in a transaction exempt from the registration requirements of the
Securities Act, it being understood that counsel expresses no opinion as to any
subsequent transfer, sale or conveyance of the Shares.
The opinion letter of Company’s counsel will be subject to customary limitations
and carveouts, and such counsel may rely as to matters of fact upon such
certificates of the officers of Company and Bank or governmental officials as
such counsel deems appropriate.













--------------------------------------------------------------------------------






EXHIBIT B
ACCREDITED INVESTOR QUESTIONNAIRE
To:     Investar Holding Corporation


This Accredited Investor Questionnaire (“Questionnaire”) must be completed by
each potential investor in connection with the offer and sale by Investar
Holding Corporation, a Louisiana corporation (the “Company”), of shares of its
common stock (the “Shares”). The Shares are being offered and sold by the
Company without registration under the Securities Act of 1933, as amended (the
“Act”), and the securities laws of certain states, in reliance on the exemptions
contained in Section 4(a)(2) of the Act and on Regulation D promulgated
thereunder and in reliance on similar exemptions under applicable state laws.
The purpose of this Questionnaire is to assure the Company that each investor
will meet the applicable suitability requirements. The information supplied will
be used in determining whether the investor meets the criteria, and reliance
upon the private offering exemption from registration is based in part on the
information supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you authorize the Company to provide a
completed copy of this Questionnaire to such parties as the Company deems
appropriate to ensure that the offer and sale of the Shares will not result in a
violation of the Act or the securities laws of any state and that you otherwise
satisfy the suitability standards applicable to purchasers of the Shares. Please
print or type all responses and attach additional sheets of paper if necessary
to complete answers to any item.
PART A.    BACKGROUND INFORMATION


Name of Beneficial Owner of the Shares:                                


Social Security or Taxpayer Identification No:                            


If a corporation, partnership, limited liability company, trust or other entity:


Business Address:                                            
            (Number and Street)



(City)                    (State)                (Zip Code)


Telephone Number: (    )      -            Type of entity:                    


Was the entity formed for the purpose of investing in the securities being
offered (check one)?


Yes ¨            No ¨    


In what U.S. State was the investment decision with respect to the Shares made:
            





--------------------------------------------------------------------------------







If a natural person:


Residence Address:                                            
            (Number and Street)



(City)                    (State)                (Zip Code)


Telephone Number: (    )      -        


Age:           Citizenship:                Where registered to vote:            


In what U.S. State do you maintain your residence:                 




PART B.    ACCREDITED INVESTOR QUESTIONNAIRE
In order for the Company to offer and sell the Shares in accordance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please mark each category applicable to you as a
Purchaser of Shares.
¨
A bank as defined in Section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity

¨    A broker or dealer registered under Section 15 of the Securities Exchange
Act of 1934
¨    An insurance company as defined in Section 2(a)(13) of the Act
¨
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act

¨
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958

¨
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000

¨
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors

¨
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940

¨
Either (1) an organization described in Section 501(c)(3) of the Internal
Revenue Code, or (2) a corporation, a Massachusetts or similar business trust,
or a partnership, which has not been formed for the specific purpose of
acquiring the Shares, with total assets in excess of $5,000,000

¨
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company






--------------------------------------------------------------------------------





¨
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds $1,000,000

¨
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year

¨
An executive officer or director of the Company

¨
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies

NOTE: For purposes of calculating net worth above, the person’s primary
residence will not be included as an asset; indebtedness that is secured by the
person’s primary residence, up to the estimated fair market value of the primary
residence at the time of the sale of securities, will not be included as a
liability (unless the amount of such indebtedness outstanding at the time of
sale of securities exceeds the amount outstanding 60 days before such time,
other than as a result of the acquisition of the primary residence, in which
case the amount of such excess will be included as a liability); and
indebtedness that is secured by the person’s primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
securities will be included as a liability.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------






[ACCREDITED INVESTOR QUESTIONNAIRE SIGNATURE PAGE]


If a natural person:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
Print Name:
 
 
If an entity:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
Print Entity Name
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 






